Citation Nr: 1429796	
Decision Date: 07/01/14    Archive Date: 07/10/14

DOCKET NO.  07-07 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

The propriety of the reduction from 50 percent rating to a 10 percent rating for bilateral hearing loss, effective February 1, 2009.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Adams, Counsel

INTRODUCTION

The Veteran served on active duty from November 1969 to August 1972. 

These matters are on appeal from a November 2008 rating decision of the Muskogee, Oklahoma, Department of Veterans Affairs (VA) Regional Office (RO).  Jurisdiction has since been transferred to the Jackson, Mississippi RO. 

The Veteran testified before a Decision Review Officer (DRO) at the RO in June 2008 and before the undersigned Veterans Law Judge in September 2009.  A transcript of each hearing is of record.

In a December 2012 decision, the Board denied entitlement to restoration of a 50 percent rating for bilateral hearing loss; entitlement to an increased rating in excess of 50 percent prior to February 1, 2009 and in excess of 10 percent for bilateral hearing loss since February 1, 2009; and Remanded the issues of whether new and material evidence had been submitted to reopen the claim for service connection for bilateral foot disorder and a TDIU for further development.  The Veteran appealed to the U.S. Court of Appeals for Veterans Claims (Court).  In a January 2014 Order, the Court vacated and remanded the case to the Board for further proceedings consistent with a December 2013 Joint Motion for Partial Remand (JMR).  Notably, the JMR specifically did not disturb the decision to the extent that it denied a rating in excess of 10 percent from February 1, 2009 and noted that if the Board found that the reduction was improper, the issue of entitlement to an increased rating from February 1 2009, would be moot.


FINDING OF FACT

In reducing the disability rating for bilateral hearing loss, the RO met all due process requirements in executing such a reduction; and, the decision to reduce the rating was properly substantiated by the evidence of record, to include the findings of VA examinations that reflected that the criteria for a 50 percent rating were no longer met.

CONCLUSION OF LAW

The reduction of the disability rating for the Veteran's bilateral hearing loss from 50 percent to 10 percent was proper.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.105(e)(i); 3.159, 3.344, 4.85, Diagnostic Code 6100 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Inasmuch as the issue of reduction of rating for bilateral hearing loss involves rating reduction rather than rating increase, there are specific notice requirements, found in 38 C.F.R. § 3.105(e)(i), which are applicable to reductions in ratings. 38 C.F.R. § 3.105(e) sets forth procedural requirements for reductions in disability compensation ratings.  When a reduction is anticipated, the beneficiary must be notified of the proposed reduction, with notice of the reasons for the proposed reduction.  Further, the beneficiary must be allowed a period of at least 60 days to submit additional evidence to show that the rating should not be reduced.  After the allotted period, if no additional evidence has been submitted, final rating action will be taken and the rating will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final rating expires.  38 C.F.R. § 3.105(e).

When the procedures of 38 C.F.R. § 3.105(e) are applicable, VA must comply with those provisions rather than the notice and duty provisions in the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013).  See, e.g., Kitchens v. Brown, 7 Vet. App. 320, 325 (1995); Brown v. Brown, 5 Vet. App. 513 (1993); Venturella v. Gober, 10 Vet. App. 340, 342-43 (1997) (defining evidence which may be used in such determinations).

In this case, the requirements under 38 C.F.R. § 3.105(e) for reduction of the schedular disability rating from 50 to 10 percent for the Veteran's service-connected bilateral hearing loss was properly carried out by the RO.  The RO notified the Veteran of a proposed rating reduction in March 2008.  The Veteran was notified in a letter of that month and he was provided a copy of the rating decision which provided a detailed explanation about the RO's proposed action.  The RO instructed the Veteran to submit within 60 days any additional evidence to show that his ratings should not be reduced.  The RO also gave the Veteran 30 days to request a predetermination hearing.  The RO took final action to reduce the disability ratings in a November 2008 rating decision.  The RO informed the Veteran of this decision by letter dated November 20, 2008.  The reduction was not made prior to 60 days from the notification of the denial. The notice and procedural protections of 3.105(e) were clearly met.

The Veteran was afforded a hearing before a DRO in June 2008 and the undersigned Veterans Law Judge in September 2009 in which he presented oral argument in support of his claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) (2013) requires that the veterans law judge who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  The Board finds that both duties were met during the hearing.  It was clear during the hearing that the Veteran had a full understanding of the issue on appeal.  The Veteran demonstrated, through his testimony, an understanding of what was necessary to show a reduction was not warranted.  Under these circumstances, nothing gave rise to the possibility that evidence had been overlooked with regard to the Veteran's claim for a restored rating.  The Veteran clarified why he believed his rating should not be reduced. 

For the above reasons, the Board finds that, consistent with Bryant, VA has complied with the duties set forth in 38 C.F.R. § 3.103 (c) (2) and that the Board can adjudicate the claim based on the current record.  It must be noted that neither the Veteran nor his representative have asserted that VA failed to comply with the provisions of 38 C.F.R. § 3.103(c) (2) nor identified any prejudice in the conduct of the DRO or Board hearing.

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.

II.  Propriety of the Reduction

Pursuant to 38 C.F.R. § 3.344(a), if a rating has been in effect for more than 5 years, then rating agencies will handle cases of changes of medical findings or diagnosis so as to produce the greatest degree of stability of disability evaluations consistent with the laws and VA regulations governing disability compensation and pension.  38 C.F.R. § 3.344(a).  It is essential that the entire record of examination and the medical-industrial history be reviewed to ascertain whether the recent examination is full and complete, including all special examinations indicated as a result of general examination and the entire case history. Id.

Examinations which are less thorough than those on which payments were originally based will not be used as a basis for reduction.  Ratings for diseases subject to temporary or episodic improvement, such as epilepsy, asthma, ulcers, and many skin diseases, will not be reduced on the basis of any one examination, except in those instances where all of the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated.  Moreover, where material improvement in the physical or mental condition is clearly reflected, the rating agency will consider whether the evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life.  38 C.F.R. § 3.344(a)).

As discussed above, the RO complied with the procedures required under 38 C.F.R. § 3.105(e) for reducing the Veteran's disability rating by notifying him of his rights and giving him the requisite time period to request a hearing and to respond. 

Historically, in an April 2005 decision, the RO granted the Veteran's claim for service connection for bilateral hearing loss and assigned a 10 percent rating from March 17, 2004 (date of claim) under Diagnostic Code 6100.  A June 2006 decision increased the rating from 10 percent to 50 percent, effective June 19, 2006.  In September 2006, the Veteran filed a claim for TDIU based upon his service-connected hearing loss.  A TDIU was denied in November 2006. 

In September 2007, the Veteran again filed a TDIU, which was claimed as an increased rating for hearing loss based on his claim that his unemployability was due to his hearing loss.  By rating decision of March 2008, the RO proposed to reduce the Veteran's rating for hearing loss from 50 percent to 10 percent.  He testified at a predetermination hearing in June 2008.  Based on the evidence of record, by rating decision of November 2009, the rating of 50 percent for hearing loss was reduced to 10 percent, effective February 1, 2009.

The 50 percent rating for the Veteran's service-connected bilateral hearing loss was in effect from June 19, 2006 to February 1, 2009, which was less than 5 years.  The provisions of 38 C.F.R. § 3.344(a) therefore do not apply.  The provisions of 38 C.F.R. § 3.344(c) are applicable, however.  Under that regulation, a reexamination disclosing improvement, in the Veteran's bilateral hearing loss disability will warrant a reduction in rating.  Nevertheless, in Brown v. Brown, 5 Vet. App. 413 (1993), the Court stated that there are general VA regulations that apply to all rating reductions regardless of whether the rating has been in effect for five years or more. Id. at 420-421, citing 38 C.F.R. §§ 4.1, 4.2, 4.13.  In any rating reduction case, not only must it be determined that an improvement in a disability has actually occurred, but that such improvement reflects improvement in ability to function under ordinary conditions of life and work.  Brown, 5 Vet. App. at 420-21.  A claim as to whether a rating reduction was proper must be resolved in the veteran's favor unless the Board concludes that a preponderance of evidence weighs against the claim.  Brown, 5 Vet. App. at 421.

As noted in the Introduction, in a December 2012 decision, the Board denied the Veteran's claims for restoration of the 50 percent rating and for a rating in excess of 50 percent prior to February 1, 2009, for service-connected bilateral hearing loss.  The parties to the JMR stated that while the Board found that the evidence showed an improvement in the Appellant's hearing loss disability, the Board failed to consider whether that improvement reflected an improvement under the ordinary conditions of life and work.  Accordingly, in accordance with the JMR, the Court remanded the matter for the Board to provide an adequate statement of reasons or bases as to whether improvement has been shown and, if so, whether that improvement actually reflects an improvement in the Appellant's ability to function under the ordinary conditions of life and work.  Citing, Brown v. Brown, 5 Vet. App.  413, 421 (1993).

The Rating Schedule provides a table for rating purposes (Table VI) to determine a Roman numeral designation (at Levels I through XI) for hearing impairment. Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment in both ears.  See 38 C.F.R. § 4.85.

VA rating criteria for evaluating hearing loss disability provide ratings from 0 (noncompensable) to 100 percent, based on the results of controlled speech discrimination tests together with the results of pure tone audiometry tests.  38 C.F.R. §§ 4.85, 4.86, DC 6100.  "Pure tone threshold average," as used in Table VI, is the sum of the pure tone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four.  Average pure tone decibel loss is located on Table VI along a horizontal axis, and percent of speech discrimination is located along a vertical axis.  These axes intersect to determine the Roman numeral designation for hearing impairment in each ear.  The results are then matched between the "better" ear and the "poorer" ear on Table VII to produce a disability rating under DC 6100. 

When the puretone threshold at each of the four specified frequencies (1,000, 2,000, 3,000, and 4,000 Hertz ) is 55 decibels or more, Table VI or Table VIa is to be used, whichever results in the higher numeral.  38 C.F.R. § 4.86(a) (2013).  Additionally, when the puretone threshold is 30 decibels or less at 1,000 Hertz , and 70 decibels or more at 2,000 Hertz , Table VI or Table VIa is to be used, whichever results in the higher numeral.  Thereafter, that numeral will be elevated to the next higher numeral.  38 C.F.R. § 4.86(b).

An examination for hearing impairment for VA purposes must be conducted by a state licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a pure tone audiometry test.  Examinations will be conducted without hearing aids.  38 C.F.R. § 4.85(a).

In Martinak v. Nicholson, 21 Vet. App. 447 (2007), the Court held that in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  Martinak, 21 Vet. App. at 455.  The Court also noted, however, that even if an audiologist's description of the functional effects of the veteran's hearing disability was somehow defective, the veteran bears the burden of demonstrating any prejudice caused by a deficiency in the examination.  Id.

Turning to the merits of the claim, the Veteran was seen by a QTC audiologist for VA in July 2006.  The condition was said to have existed 34 years.  After service, he worked 7 years as a mechanic with hearing protection; tanker cleaner for 9 years with hearing protection; wood framer for 4 years without hearing protection; saw operator for 3 years with hearing protection; in a bakery for 3 months with hearing protection; and VAMC for 3 months without hearing protection.  He used power tools with hearing protection.  At the time of the examination, he was not receiving any treatment for his condition. 

Physical examination auricle and external ear examinations were within normal limits on both sides.  Pure tone thresholds for the left ear, in decibels, at 1000, 2000, 30000, and 4000 Hertz (Hz) were as follows: 75, 85, 95, and 100, for an average of 88.8 and pure tone thresholds for the right ear, in decibels, at 1000, 2000, 3000, and 4000 Hz as follows: 50, 60, 70, and 75, for an average of 63.8.  The Maryland CNC word list revealed 60 percent on the right and 14 percent on the left. The diagnosis was bilateral hearing loss.  Subjectively, the examiner indicated that the Veteran missed parts of conversations and objectively he had decreased threshold acuity and speech recognition scores, bilaterally. 

By intersecting the column in Table VI for average puretone decibel loss falling between 58 and 65 with the line for percent of discrimination from 60 to 66, the resulting numeric designation for the right ear is level VI.  By intersecting the column in Table VI for average puretone decibel loss falling between 82 and 89 with the line for percent of discrimination from 0 to 34, the resulting numeric designation for the left ear is level XI.  The Veteran's right ear is assigned a level VI hearing acuity combined with level XI hearing acuity for the left ear equates to a 50 percent evaluation.  38 C.F.R. § 4.85, Table VII. 

Pursuant to 38 C.F.R. § 4.86(a), when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz ) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI of Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately. 

The puretone threshold average for the right ear remains the same as before since the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz ) was not at 55 decibels or more.  Therefore, it remains assigned a level VI.  According to Table VIa, the puretone threshold for the left ear is assigned a level VIII.  When level VI and level VIII are combined, this equates to a 40 percent evaluation. The Veteran's bilateral hearing is rated less when the left ear is rated under Table VIa with an exceptional pattern of hearing impairment.  Therefore, since the hearing impairment designation results in a higher rating under Table VI, the Veteran was not be rated under exceptional patterns of hearing impairment under 38 C.F.R. § 4.86a.

The Veteran was seen in the VA audiology clinic for a medical audiologic evaluation in March 2007.  He complained of constant tinnitus in both ears.  It was noted he was seen in the clinic in January 2006, and thresholds at that time suggested sensitivity grossly within normal limits through 2000 Hz sloping to moderate/moderately severe sensorineural hearing loss.  Pure tone thresholds for the left ear, in decibels, at 1000, 2000, 30000, and 4000 Hertz (Hz) were as follows: 15, 20, 45, and 45, for an average of 28.75 and pure tone thresholds for the right ear, in decibels, at 1000, 2000, 3000, and 4000 Hz as follows: 25, 30, 45, and 45, for an average of 36.25.  The CNC word list revealed 69 percent on the right and 88 percent on the left.  There was a positive Stenger in the left ear at 1000 Hz.  The examiner found the thresholds were relatively unchanged since VA audiology examination in January 2006.  He was counseled on the possibility of wearing amplification in the right ear.  He was interested and a right ear hearing aid was ordered. 

By intersecting the column in Table VI for average puretone decibel loss falling between 0 and 41 with the line for percent of discrimination from 68 to 74, the resulting numeric designation for the right ear is level IV.  By intersecting the column in Table VI for average puretone decibel loss falling between 0 and 41 with the line for percent of discrimination from 84 to 90, the resulting numeric designation for the left ear is level II.  The Veteran's right ear is assigned a level IV hearing acuity combined with level II hearing acuity for the left ear equates to a noncompensable evaluation.  38 C.F.R. § 4.85, Table VII.

The provisions of 38 C.F.R. § 4.86(a), do not apply in this regard as neither ear has puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz ) at 55 decibels or more.

The Veteran underwent a VA audiology evaluation in September 2007.  It was noted that his last audiology examination was in March 2007, which was a medical audiologic examination, and at which time he was fitted for a monaural digital hearing aid for the right ear only.  Pure tone thresholds for the left ear, in decibels, at 1000, 2000, 30000, and 4000 Hertz (Hz) were as follows: 25, 25, 45, and 50, for an average of 36.25 and pure tone thresholds for the right ear, in decibels, at 1000, 2000, 3000, and 4000 Hz as follows: 40, 35, 55, and 55, for an average of 46.25.  The Maryland CNC word list revealed 72 percent on the right and 88 percent on the left.  The examiner indicated that the Veteran was very, very, very, difficult to test.  He had to be reinstructed numerous times, especially when testing the right ear.  The examiner stated that these findings were the best thresholds the Veteran would offer during testing, but not as good as thresholds offered when he was tested in March 2007 at a medical audiology examination at the VAMC.  Puretone and air thresholds did match, but he was very difficult to test.  The examiner stated that the Veteran did not meet the threshold of a 50 percent hearing loss.  She also indicated that the Maryland CNC Word list was not used during the March 2007 medical audiology examination. 

By intersecting the column in Table VI for average puretone decibel loss falling between 42and 49 with the line for percent of discrimination from 68 to 74, the resulting numeric designation for the right ear is level IV.  By intersecting the column in Table VI for average puretone decibel loss falling between 0 and 41 with the line for percent of discrimination from 84 to 90, the resulting numeric designation for the left ear is level II.  The Veteran's right ear is assigned a level IV hearing acuity combined with level II hearing acuity for the left ear equates to a noncompensable evaluation.  38 C.F.R. § 4.85, Table VII. 

The provisions of 38 C.F.R. § 4.86(a), do not apply in this regard as neither ear has puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz ) at 55 decibels or more. 

In November 2007, the Veteran was fitted for the left ear hearing aid. He had been previously fitted for the right ear hearing aid earlier that year. 

The Veteran was seen by a QTC audiologist for VA in January 2008.  The pertinent history provided regarding his hearing was essentially the same as provided in prior examinations.  Physical examination auricle and external ear examinations were within normal limits on both sides.  There was hearing loss noted in both ears.  Pure tone thresholds, in decibels, were as follows: Pure tone thresholds for the left ear, in decibels, at 1000, 2000, 30000, and 4000 Hertz (Hz) were as follows: 55, 70, 80, and 85, for an average of 72.25 and pure tone thresholds for the right ear, in decibels, at 1000, 2000, 3000, and 4000 Hz as follows: 40, 45, 50, and 65, for an average of 50.  The Maryland CNC word list revealed 86 percent on the right and 74 percent on the left. The diagnosis was bilateral hearing loss.  Subjectively, the examiner indicated that the Veteran had decreased ability to hear or understand, bilaterally.  Objectively, he had decreased threshold acuity, bilaterally. 

By intersecting the column in Table VI for average puretone decibel loss falling between 50 and 57 with the line for percent of discrimination from 84 to 90, the resulting numeric designation for the right ear is level II.  By intersecting the column in Table VI for average puretone decibel loss falling between 66 and 73 with the line for percent of discrimination from 68 to 74, the resulting numeric designation for the left ear is level VI.  The Veteran's right ear is assigned a level II hearing acuity combined with level VI hearing acuity for the left ear equates to a 10 percent evaluation.  38 C.F.R. § 4.85, Table VII.

Pursuant to 38 C.F.R. § 4.86(a), the right ear Roman numeral designation for hearing impairment may be designated from either Table VI of Table VIa.  The designation under Table VI for the right ear is level II, and the designation from Table VIa is III.  However, the puretone threshold average remains the same for the left ear.  Whether level II or level III is used for the designation of the right ear, the rating remains the same and warrants no more than a 10 percent evaluation. 

The Veteran was seen privately by Otologic Medical Clinic in April 2008.  He underwent an audiological examination at that time.  Average pure tone thresholds were 70 in the right ear, and 104 in the left ear.  Speech recognition was 84 percent on the right and 52 percent on the left. Such would support the assignment of a 20 percent rating.  However, it was not clear as to whether testing was in line with 38 C.F.R. § 4.85, to include whether a Maryland CNC controlled speech discrimination test was utilized.  A follow up report dated in May 2008 indicated that the Veteran had positive Stengers at 1,000, 2,000 and 4,000 hertz.  The clinical significance was not explained.

In May 2008, the Veteran underwent a MRI at Radiology Associates, LLC.  The impression was normal MRI of the internal auditory canals. 

In June 2008, the Veteran testified that he mainly read people lips when they spoke and stated that he did not hear people as they approached him.  

The Veteran underwent a VA audiology examination in September 2008.  His chief complaint was hearing loss in the left ear greater than the right ear for approximately 5 to 6 years.  He described the situation of greatest difficulty secondary to hearing impairment as "communication."  He gave essentially the same history as he had provided in the past.  Pure tone thresholds for the left ear, in decibels, at 1000, 2000, 30000, and 4000 Hertz (Hz) were as follows: 35, 30, 40, and 45, for an average of 37.50 and pure tone thresholds for the right ear, in decibels, at 1000, 2000, 3000, and 4000 Hz as follows: 15, 20, 40, and 50, for an average of 31.25.  Speech recognition results were presented to the Veteran at 80 dB, bilaterally on several occasions; however, he provided rhyming word responses to the word list.  Additionally, he provided half-word responses to SRT spondees, bilaterally.  As a result, the combined use of pure tone average and speech recognition or speech discrimination in assigning service-connected disability in this case would be deemed inappropriate, as no word recognition scores could be established. 

It was the opinion of the examiner that based on the results of the word recognition testing where the Veteran presented rhyming word responses, bilaterally in conjunction with half word responses to SRT spondees, that the use of such scores combined with puretone averages would be inappropriate.  It was also the examiner's impression, as prior examiners relayed, that the Veteran's inter-test reliability was fair at best.  The Veteran was difficult to test and required repeated reinstruction throughout the examination.  It was also the opinion of the examiner that the Veteran's compliance with the test was fair at best and that he was reluctant to respond to puretone and/or speech stimuli.

At the September 2009 Board hearing, the Veteran testified that his hearing was more severe than the last time he was examined.  He related that the audiologists at VA indicated to him that he was within his range for hearing.  He also stated that he was told that he was hard to work with.  He indicated that the audiologist was prompting him to push the button indicating that he could hear sound, but he was not able to hear anything.  He asked that the sound be turned up and he was told that it was within his range.  He stated that he had difficulty hearing most things, and that he and his spouse argue because of his inability to hear.  He stated that he was no longer employed and that although he had other disabilities, he would not be able to work if he only had a hearing disability because his hearing affected his ability to hear what his customers were saying.  

As to the initial question as to whether an improvement in the Veteran's bilateral hearing loss disability has actually occurred, the Board finds that the evidence clearly shows an improvement.  The July 2006 QTC examination revealed average puretone threshold of 64 in the right ear and 89 in the left ear.  The Veteran's Maryland CNC word list revealed 60 percent on the right and 14 percent on the left.  All the subsequent VA examinations within the applicable time period show significant improvement.  His puretone thresholds and speech discrimination consistently warranted the assignment of a 10 percent rating.  Indeed, to the extent that the April 2008 private audiology examination would have supported a 20 percent rating, but which will not be used because the testing conditions are unknown, such still demonstrates significant improvement.

As regards to whether such improvement reflects an improvement in ability to function under ordinary conditions of life and work, the Board observes that the competent medical evidence suggests that the Veteran exaggerated his hearing loss symptomatology on VA examination.  Specifically, the September 2008 VA examiner opined that the Veteran's compliance with the test was fair at best and that he was reluctant to respond to puretone and/or speech stimuli.  On additional testing by VA in June 2010, the examiner indicated that the testing consisted of both behavioral and physiologic test procedures.  Initial testing resulted in poor agreement between behavioral and physiologic test measurements.  After reinstruction, inter-test consistency was obtained.  As the physiologic test procedures by definition describe the neurological or mechanical functioning of the auditory system, and a May 2008 MRI indicated that the ears were normal, there is nothing of record that indicates that any responses were manipulated such that behavioral and physiologic test procedure results did not mirror each other.  In this regard, the Veteran's contention that his hearing loss caused him to be unable to function under ordinary conditions of life and work, the Veteran's lay observations are outweighed by the findings made by the VA examiners who used diagnostic testing to evaluate the severity of the Veteran's bilateral hearing loss.

Moreover, during the hearing the undersigned Veterans Law Judge observed that the Veteran did not display any functional impairment.  He displayed no problems in or responding to questions posed by his representative or the undersigned.  The undersigned did not observe the Veteran reading lips as he purports to do.  He did not turn his head when his representative spoke to his.  He did not identify any areas in his life that had been altered by his hearing loss.  He even testified that he had no restrictions on his driver's license due to his hearing loss.  The Veteran's statements and testimony are inconsistent with the medical evidence of record and the personal observations made by the undersigned.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) ('In the case of oral testimony, a hearing officer may properly consider the demeanor of the witness, the facial plausibility of the testimony, and the consistency of the witness' testimony with other testimony and affidavits submitted on behalf of the [V]eteran.').  The Board does not find his assertions as to the severity of his service-connected disabilities to be credible.  Jones v. Derwinski, 1 Vet. App. 210, 217 (1991) (finding that 'the assessment of the credibility of the veteran's sworn testimony is a function for the BVA in the first instance').  In sum, evidence of symptomatology to warrant the assignment of a 50 percent rating for his bilateral hearing loss has not been established, either through medical or lay evidence, during this time period.

The Board has considered the Veteran's contentions, through his representative, that  on occasion that VA examiners have tried to manipulate his ability to respond to hearing loss tones or speech recognition testing.  A similar argument was presented by the Veteran's representative during the September 2009 hearing.  Although he alleged manipulation of the hearing testing, he was retested, and behavioral and physiologic test procedures were used.  Moreover, a review of the January 2008, September 2008, and June 2010 VA examination reports reveals that all subjective and objective findings necessary for evaluation of the Veteran's hearing loss were observed and recorded.  All of the examination reports were quite comprehensive and adequately addressed the Veteran's audiologic smptomatology.  The examiners indicated that once reinstructed, the Veteran's testing was more in line with both test procedures.  Accordingly, contrary to the Veteran's contentions, the Board finds that the examinations appear complete and adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

In summary, the preponderance of the evidence shows that the level of the reduction from 50 percent to 10 percent for the Veteran's service-connected bilateral hearing loss, effective February 1, 2009, is warranted; restoration of the 50 percent rating is not warranted.


ORDER

The reduction in the rating for service-connected bilateral hearing loss, from 50 to 10 percent, effective February 1, 2009, was proper. 



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


